ACCEPTED
                                                                                                         05-16-00784-CV
                                                                                               FIFTH COURT OF APPEALS
                                                                                                         DALLAS, TEXAS
                                                                                                       3/27/2018 1:46 PM
                                                                                                              LISA MATZ
                                                                                                                  CLERK

                                         IN THE COURT OF APPEALS
                                    FIFTH DISTRICT OF TEXAS AT DALLAS
                                                                                         FILED IN
                                                                                  5th COURT OF APPEALS
                                                                                      DALLAS, TEXAS
                                          CAUSE NO. 05-16-00784-CV                3/27/2018 1:46:07 PM
                                                                                        LISA MATZ
                                                                                          Clerk
                                TONYA PARKS and PARKS REALTY FIRM, LLC,
                                               Appellants,

                                                        v.

                                              AFFILIATED BANK,
                                                   Appellee.


                                   On Appeal from the County Court at Law No. 3
                                               Dallas County, Texas
                                      Trial Court Cause No. CC-15-04540-C


                                 APPELLANTS’ FIRST MOTION FOR EXTENSION
                           OF DEADLINE TO FILE APPELLANTS’ SUPPLEMENTAL BRIEF




Baltasar D. Cruz
Texas Bar No. 05196150
P.O. Box 600823
Dallas, Texas 75360
telephone: (214) 369 - 9058
telecopier: (732) 875 - 0792
email: BaltasarDCruz@aol.com

ATTORNEY FOR APPELLANTS
TONYA PARKS and PARKS REALTY FIRM, LLC


APPELLANTS’ FIRST MOTION FOR EXTENSION
OF DEADLINE TO FILE APPELLANTS’ REPLY SUPPLEMENTAL BRIEF                                       Page 1
Parks.ExtDdlnSuppBrf.Mtn
TO THE HONORABLE JUSTICES OF SAID COURT:

               NOW COME TONYA PARKS and PARKS REALTY FIRM, LLC, the Appellants in the

above-styled and numbered appeal, and file this, Appellants’ First Motion for Extension of

Deadline to File Appellants’ Supplemental Brief, and, in support of same, respectfully show:

                                                        I.

1.1            Pursuant to this Court’s Order of March 8, 2018, the deadline for Appellants to file

Appellants’ supplemental brief in the above-styled and numbered appeal was March 23, 2018.

However, Appellants’ counsel did not become aware of this Court’s Order of March 8, 2018

until March 27, 2018. Appellants’ counsel apologizes for this oversight.

1.2            Appellants, therefore, respectfully ask this Court to grant a thirty-one (31) day extension

of the March 23, 2018 deadline for Appellants to file Appellants’ supplemental brief until

Monday, April 23, 2018, or that this Court grant such other extension of said deadline as this

Court considers just and reasonable, and that the other deadlines imposed by this Court’s Order

of March 8, 2019 – i.e., April 9, 2018 for filing Appellee’s brief in response to same and April

16, 2018 for filing Appellants’ reply brief – be likewise extended because Appellants’ attorney

only became aware of this Court’s Order of March 8, 2018 on March 27, 2018 and, therefore,

requires additional time to prepare Appellants’ supplemental brief which was due on March 23,

2018 and the thirtieth day from the date Appellants’ supplemental brief is due falls on Sunday,

April 22, 2018.

1.3            This is the first extension that has been requested of the deadline for Appellants to

file Appellants’ supplemental brief.

1.4            The extension requested herein is not being sought for purposes of delay but so that



APPELLANTS’ FIRST MOTION FOR EXTENSION
OF DEADLINE TO FILE APPELLANTS’ REPLY SUPPLEMENTAL BRIEF                                              Page 2
Parks.ExtDdlnSuppBrf.Mtn
justice may be served because Appellants’ counsel requires additional time to prepare

Appellants’ reply brief in this matter for the reasons stated above.

               WHEREFORE, PREMISES CONSIDERED, Appellants respectfully request that they be

granted a thirty-one (31) day extension until Monday, April 23, 2018 of the March 23, 2018

deadline for Appellants to file Appellants’ supplemental brief, or that this Court grant such other

extension of said deadline as this Court considers just and reasonable, and that the April 9, 2018

deadline for filing Appellee’s brief in response to same and the April 16, 2018 deadline for

Appellants to file a reply brief be likewise extended, and that Appellants be granted such other

and further relief to which they may be justly entitled.

                                                     Respectfully submitted,


                                                     /s/ Baltasar D. Cruz
                                                     Baltasar D. Cruz
                                                     Texas Bar No. 05196150
                                                     P.O. Box 600823
                                                     Dallas, Texas 75360
                                                     Telephone: (214) 369-9058
                                                     Telecopier: (732) 875-0792
                                                     e-mail: BaltasarDCruz@aol.com

                                                     COUNSEL FOR APPELLANTS
                                                     TONYA PARKS and
                                                     PARKS REALTY FIRM, LLC


                                      CERTIFICATE OF CONFERENCE

       I hereby certify that I have conferred with Appellee’s attorney, John Browning, regarding
this motion and that he told me he is opposed to same.

               Certified to, the 27th day of March, 2018, by Baltasar D. Cruz.


                                                            /s/ Baltasar D. Cruz
                                                            Baltasar D. Cruz

APPELLANTS’ FIRST MOTION FOR EXTENSION
OF DEADLINE TO FILE APPELLANTS’ REPLY SUPPLEMENTAL BRIEF                                       Page 3
Parks.ExtDdlnSuppBrf.Mtn
                                        CERTIFICATE OF SERVICE

        I certify that on this, the 27th day of March, 2018, a complete and accurate copy of this
document was electronically served upon the following attorneys for Appellee Affiliated Bank by
means of transmission to their respective electronic filing service providers in compliance with
rule 9.5 of the Texas Rules of Appellate Procedure:

               Jerry Alexander
               John Browning
               Passman & Jones, PC
               2500 Renaissance Tower
               1201 Elm Street
               Dallas, Texas 75270

                                                     /s/ Baltasar D. Cruz
                                                     Baltasar D. Cruz




APPELLANTS’ FIRST MOTION FOR EXTENSION
OF DEADLINE TO FILE APPELLANTS’ REPLY SUPPLEMENTAL BRIEF                                  Page 4
Parks.ExtDdlnSuppBrf.Mtn